      Case 5:19-cv-01602-MAD-TWD Document 22 Filed 05/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

MARY ELLEN BUCKHOUT,

               Plaintiff,
                                                              STIPULATION OF PARTIAL
                                                              VOLUNTARY DISMISSAL
       v.                                                     PURSUANT TO FRCP 41


NEW YORK STATE, STATE UNIVERSITY
                                                              Civ. No. 19-cv-1602 (MAD/TWD)
OF NEW YORK, UPSTATE MEDICAL
UNIVERSITY,

            Defendant.
________________________________________

       WHEREAS, on or about February 18, 2020, Plaintiff served an Amended Complaint (Dkt.

No. 13) on Defendant asserting, inter alia, two causes of action brought pursuant to the New York

                             ), N.Y. EXEC. LAW §290 et seq.; and

       WHEREAS, on or about March 9, 2020, Defendant moved to dismiss (Dkt. No. 16) the

aforementioned causes of action brought pursuant to the Human Rights Law: viz



the Court of subject-matter jurisdiction to adjudicate the same; and

       NOW, THEREFORE, pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil

Procedure, the parties to this action hereby stipulate to the dismissal with prejudice of those causes



                                                       t, without costs and fees as to any party. That

remaining                                                         , asserted under the Rehabilitation
      Case 5:19-cv-01602-MAD-TWD Document 22 Filed 05/06/20 Page 2 of 2




Act, 29 U.S.C. §794 et seq           , is not hereby affected by the above stipulation of the

parties.

Dated: May 6, 2020
       Albany, New York

FOR THE PLAINTIFF                               FOR THE DEFENDANT

James D. Hartt, Esq.                            Letitia James
Attorney for the Plaintiff                      Attorney General of the State of New York
6 North Main Street                             Attorney for Defendant
Suite 200F                                      (Kyle W. Sturgess, of counsel)
Fairport, New York 14450                        The Capitol
(585) 490-7100                                  Albany, New York 12224-0341
                                                (518) 776-2592
s/ James D. Hartt
Bar Roll No. 516129                             s/ Kyle W. Sturgess
                                                Bar Roll No. 302888




                             May 6, 2020
